                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                               UNITED STATES OF AMERICA,                              No. CR- 19 - 0256 MMC
                                          10
                                                              Plaintiff,                              AMENDED ORDER FOR CRIMINAL
For the Northern District of California




                                          11                                                          PRETRIAL PREPARATION
                                                 v.
    United States District Court




                                          12
                                               MARCUS DIETER FELDER,
                                          13
                                                              Defendant.
                                          14                                               /

                                          15
                                                              Good cause appearing, IT IS HEREBY ORDERED that:
                                          16
                                               TRIAL:
                                          17
                                          18                    Trial will begin on MONDAY, April 27, 2020 , at 9:00 a.m. Estimated length of
                                               trial is Three (3) days.
                                          19
                                               DISCOVERY:
                                          20
                                          21                 Pursuant to the initial pretrial preparation order, discovery closed as of February 13,
                                               2020. Additional discovery shall be by motion accompanied by affidavits setting forth the unusual
                                          22   circumstances justifying discovery beyond the limits of Rule 16.
                                          23
                                               PRIOR TO FILING ANY DISCOVERY-RELATED MOTIONS, COUNSEL SHALL:
                                          24
                                                              1.      Meet and confer with opposing counsel, and
                                          25
                                                              2.    File a declaration, under penalty of perjury, that counsel has conferred with
                                          26
                                               opposing counsel with respect to each and every issue on an informal basis. Said declaration may be
                                          27   filed contemporaneously with the motion. If no such declaration is filed, the motion papers will not
                                               be considered.
                                          28
                                           1   PRETRIAL CONFERENCE:
                                           2
                                                               A Pretrial Conference will be held on TUESDAY, April 14, 2020, at 10:00 a.m.
                                           3   At the Pretrial Conference the parties shall be prepared to discuss the matters set forth in Criminal
                                               Local Rule 17.1-1(b).
                                           4
                                           5
                                               MOTIONS IN LIMINE:
                                           6
                                                              All in limine motions will be heard on TUESDAY, April 14, 2020, at 10:00 a.m.
                                           7   Motions, affidavits and memoranda shall be filed and served by the moving party no later than 4:00
                                               P.M. on March 30, 2020. Any opposition shall be filed and served no later than 4:00 p.m. on
                                           8
                                               April 6, 2020.
                                           9
                                                     Each in limine motion shall be numbered and shall be submitted as a separate filed
                                          10   document.
For the Northern District of California




                                          11
    United States District Court




                                          12   PRETRIAL PREPARATION:

                                          13                Not less than five court days before the Pretrial Conference, counsel for the
                                               government shall:
                                          14
                                          15                  (1)    Serve and file a trial memorandum briefly stating the legal bases for the
                                                       charges and the anticipated evidence, and addressing any evidentiary, procedural or other
                                          16          anticipated legal issues;
                                          17
                                                           (2)     Serve and file a list of all witnesses who may be called, together with a brief
                                          18          summary of the testimony of each;

                                          19                  (3)     Serve and lodge a proposed form of verdict;
                                          20
                                                              (4)     Serve and lodge proposed questions for jury voir dire; and
                                          21
                                                              (5)     Serve and lodge copies of all exhibits to be offered at trial, together with a
                                          22          complete list (see attached form) of those exhibits. Each exhibit shall be premarked with an
                                                      exhibit sticker (see attached form), the government’s with numbers.
                                          23
                                          24
                                                               Not less than five court days before the Pretrial Conference, defense counsel shall
                                          25   comply with subparagraphs (3) and (4) above, and, to the extent consistent with the defendant’s right
                                               to an effective defense, with subparagraphs (1), (2) and (5) above, the defendant’s exhibits to be
                                          26
                                               premarked with letters.
                                          27
                                          28


                                                                                                  2
                                           1   JURY INSTRUCTIONS:
                                           2
                                                               All proposed jury instructions and any objections thereto are to be filed and served no
                                           3   later than five court days before the pretrial conference.

                                           4                  In advance of the pretrial filings the parties shall do the following:
                                           5
                                                              (1)    Meet and confer and resolve all jury instructions to the extent possible.
                                           6                         The parties are expected to resolve technical or semantic differences.

                                           7                  (2)    Prepare one joint set of instructions upon which the parties agree.
                                           8
                                                              (3)    The parties shall submit separately only those instructions upon which there is
                                           9                         substantive disagreement. The party or parties objecting to an instruction
                                                                     shall file a written objection. The form of the objection shall be as follows:
                                          10
For the Northern District of California




                                                                     (a)     Set forth in full the instruction to which the objection is made;
                                          11
    United States District Court




                                          12                         (b)     Provide concise argument and citation to authority explaining why the
                                                                             instruction is improper.
                                          13
                                                                     ( c)    Set forth in full an alternative instruction, if any;
                                          14
                                          15                  (4)    All instructions should be concise, understandable and neutral statements of
                                                                     law. Argumentative instructions will not be given and should not be
                                          16                         submitted.
                                          17
                                                              (5)    Any modifications of instructions from the Ninth Circuit Model Jury
                                          18                         Instructions or other form instructions must identify the modifications made to
                                                                     the original form instruction and the authority supporting the modification.
                                          19
                                          20
                                               TRANSCRIPTS:
                                          21
                                                             If transcripts will be requested during or immediately after trial, arrangements must
                                          22   be made with the court reporter at least one week before trial commences.
                                          23
                                          24
                                               CHANGE OF PLEA:
                                          25
                                                              Defendant’s counsel shall give prompt notice to the United States Attorney and to the
                                          26   Court of any intention to change a previously entered not guilty plea.
                                          27
                                          28


                                                                                                  3
                                           1   EXHIBITS:
                                           2
                                                               Each party is responsible for that party’s exhibits. Upon the conclusion of the trial,
                                           3   the parties shall retain their respective exhibits. Should an appeal be taken, it is the party’s
                                               responsibility to make arrangements with the clerk of the Court to file the record on appeal.
                                           4
                                               CHAMBERS COPIES:
                                           5
                                           6                  Chambers copies of all filed documents shall be marked “Chambers Copy” and
                                               submitted to the Court no later than noon on the business day following the filing.
                                           7
                                           8
                                           9
                                                      IT IS SO ORDERED.
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12   Dated: March 5, 2020
                                                                                                         MAXINE M. CHESNEY
                                          13                                                             UNITED STATES DISTRICT JUDGE
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                               (revised 9/2016)
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                   4
